Citation Nr: 0513121	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-22 039	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased evaluation for degenerative 
cervical spine disorder, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1978.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Baltimore, Maryland RO that denied an increase in a 10 
percent evaluation for a service-connected disability of the 
cervical spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran contends that his service-connected degenerative 
arthritis of the cervical spine is more disabling than 
currently evaluated, and that a 40 percent rating should be 
assigned.

The most recent VA spine examination was conducted in October 
2004.  At that time, the examiner noted that the veteran's 
March 2003 MRI exam results revealed degenerative disc 
disease involving the lower portion of the his cervical spine 
and that there had been a [progression of symptoms.  During 
the examination the veteran reported that he experienced neck 
pain which radiated into both arms with associated spasms. 
The examiner commented that the veteran's current symptoms 
were a concern for potential radiculopathy related to the 
veteran's known degenerative disc disease.  

During the course of the appeal the rating criteria for 
intervertebral disc syndrome, under Diagnostic Code 5293, was 
revised.  See 38 C.F.R. § 4.71a (2002); see also 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002).  
More recently, the rating criteria for disabilities of the 
spine, was further revised. See 38 C.F.R. § 4.71a (2003); see 
also 68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003).

Under the revised rating criteria for intervertebral disc 
syndrome separate ratings may be granted for the orthopedic 
and neurological symptoms of the intervertebral disc syndrome

In view of the above, the Board finds that an examination by 
a neurologist with diagnostic testing is warranted in this 
case.  38 U.S.C.A. § 5103A(d) (West 2002). 

The records reflect that during the October 2004 examination, 
the veteran was sent for an X-ray study of his cervical 
spine.  However, no radiology reports are in the claims file.  


Accordingly, the case is remanded to the RO for the following 
action:

1. The RO should furnish the appellant 
with the appropriate release of 
information forms, in order to obtain 
copies of any private or VA medical 
records pertaining to treatment for the 
disability in issue subsequent to March 
2003.

2.  The RO should attempt to obtain a 
copy of the October 2004 X-ray study of 
the cervical spine, if conducted and 
associate with the claims folder.  If 
this report is not available the RO is to 
so state. 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service-connected cervical 
spine disability. The examination report 
should include the following:

a.  In addition to an electromyogram 
(EMG) and nerve conduction studies (NCS), 
any tests deemed necessary should be 
performed.  Range of motion studies, 
should be performed and the examiner is 
request to state what is the normal range 
of motion of the cervical spine.  The 
examiner should identify and assess any 
objective evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected cervical spine 
disability.  The examiner should render 
an opinion as to whether the veteran's 
intervertebral disc syndrome is 
productive of moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological involvement 
is identified, the examiner is requested 
to identify the nerve and indicate 
whether the degree of paralysis is 
complete or incomplete.  If incomplete 
whether the degree is moderate, 
moderately severe, or severe. 

In addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include consideration of the old and 
revised rating criteria.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

